Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-11 are finally rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The independent claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. In the latest claim amendments, it is added to each of claims 1, 6 and 11 that “the first packing portion and the second packing portion are fixed in a state of the second packing portion being widened by the first packing portion, and in the fixed state of the of the first packing portion and the second packing portion, a mating strength of the first packing portion and the second packing portion is determined by a contact area of the sloped surface”. It is not seen that the entire second packing portion is widened by the entire first packing portion as now so stated. Rather, any widening only occurs between the mating protrusion portion and the mating receptacle hole portion, and as such “the second packing portion being widened by the first packing portion” is considered new matter or otherwise unsupported by the original disclosure. .  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are finally rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (7,198,155) in view of Steidinger (3,252,568) and Fischer (5,031,768). Otsuka et al. discloses a packaging device (Figure 8) for a printer, which is a sheet transportation device, the packing device comprising a first packing portion (52 and/or 52) and a second packing portion (51). Steidinger discloses a packaging device in general, the packing device comprising a first packing portion (lower 14) that has a mating protrusion portion (22) and a second packing portion (upper 14) that has a mating receptacle hole portion (24) configured to mate with the mating protrusion portion by inserting at least a part of the mating portion into the mating receptacle hole portion, wherein at least one of the mating portion and the mating receptacle portion has a sloped surface that is inclined with respect to a first axis extending in a direction in which the mating protrusion portion and the mating receptacle hole portion mate, wherein when the first packing portion and the second packing portion, fixed by frictional force, are separated from each other, see column 2, lines 30-67 of Steidinger. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a foam-protected packing device of Otsuka et al. with mating portions in the manner of Steidinger as claimed, as such a modification would predictably more precisely and frictionally secure the two packing portions relative to one another to better protect the content. Fischer discloses a packaging device, the packing device comprising a first packing portion (22) that has a mating protrusion portion (68) and a second packing portion (24) that has a mating receptacle hole portion (70) configured to mate with the mating protrusion portion by inserting at least a part of the mating portion into the mating receptacle portion, at least one of the mating protrusion portion and the mating receptacle hole portion is needed to break to separate the protrusion portion and the hole portion. To employ a breakable mating protrusion and hole combination in a packing device would have been obvious in view of Otsuka et al., Steidinger and Fischer as such a combination would predictably more precisely frictionally and tamperproofedly secure the two packing portions relative to one another to better protect the content of a printer. 
As to claims 2 and 7, Fischer further discloses a mating protrusion portion (68) wherein the mating protrusion portion is provided on one of a base and a lid (22) via a first portion (69) between the base or lid and the mating protrusion portion, wherein at a junction between the first portion and the mating protrusion portion, the cross-sectional area size of the first portion is smaller than the cross-sectional area size of the mating protrusion portion. It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. See In re Einstein, 8 USPQ 167.
As to claims 3 and 8, Steidinger and Fischer each disclose the first packing portion (14; 22) further has a base (16; portion of 68 attached to 22) which supports the mating protrusion portion, and a second portion (sloped portion of 22; juncture of the base with the mating protrusion portion in each) provided between the base and the mating protrusion portion, and at a junction between the second portion and the mating protrusion portion, a cross-sectional area size of the second portion is larger than a cross-sectional area size of the mating protrusion portion.
As to claims 4 and 9, Steidinger disclose inclination (tapering) of the mating protrusion portions which also will determine an inherent frictional mating strength.   
As to claims 5 and 10, each prior art discloses molded plastic cushioning material.  

Applicant’s amendments and arguments filed June 2, 2022 with respect to the newly amended claims have been considered but are moot because the newly employed 103 grounds of rejection appear to meet applicant’s structural limitations with the sloped frictional mating portion teaching of Steidinger. The mating portions of Fischer must be broken to separate two portions of a package. The added limitation to “the second packing portion being widened by the first packing portion” as to the widening of entire defined packing portions appears to be new matter. 

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                         
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG